Citation Nr: 0204541	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran had honorable active service from September 1973 
to July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has degenerative joint disease of the 
lumbosacral spine (though not confirmed by X-ray findings) 
which causes mild functional impairment.  X-rays of the 
lumbar spine are normal.

3.  The veteran has a combined disability rating of 30 
percent for his service-connected and nonservice-connected 
disabilities.  

4.  The veteran is not prohibited from securing and following 
substantial gainful employment by reason of permanent and 
total disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40. 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5295 (2001).

2.  The criteria for entitlement to pension benefits have not 
been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.1-4.17 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased evaluation for low back strain and in 
the development of his claim for pension benefits as well as 
its duty to notify the veteran of any information and 
evidence needed to substantiate and complete these claims 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims currently on appeal.  The veteran was 
afforded a VA examination and all relevant records 
adequately identified by the veteran have been obtained and 
associated with the claims folder.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of his claims, but declined to do 
so.

I.  Increased Rating for
Low Back Strain

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back strain has been evaluated using the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which allows for the assignment of a 40 percent rating 
when there is evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion unilaterally in a 
standing position.  A 10 percent evaluation is assigned when 
there is evidence of lumbosacral strain with characteristic 
pain on motion, and a noncompensable evaluation is assigned 
using the criteria of Diagnostic Code 5295 when there is 
evidence of lumbosacral strain with slight subjective 
symptoms only.

Lumbar spine disabilities may also be evaluated based on 
limitation of motion.  Diagnostic Code 5292, also found at 
38 C.F.R. § 4.71a, allows for the assignment of a 40 percent 
disability evaluation when there is evidence of severe 
limitation of motion in the lumbar spine; a 20 percent 
evaluation is assigned when there is moderate limitation of 
motion, and a 10 percent evaluation is assigned when there is 
slight limitation of motion.  38 C.F.R. Sections 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  In accordance therewith, and 
in accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
determining the appropriate evaluation for his low back 
strain.

The evidence of record shows that the veteran requested an 
increase in his disability evaluation for low back strain in 
March 2000, due to complaints of increased pain and stiffness 
in the lower lumbar region.  Treatment records reveal that he 
has participated in rehabilitation treatment for drug and 
alcohol dependence since May 1999.  While his treatment 
records primarily address his dependence problems, they also 
contain occasional complaints of neck and back pain.  
Physical examinations performed in February 2000 and February 
2001 reflect no history of joint pain or arthritis and no 
evidence of joint enlargement.  These examination reports 
also reflect full and free range of motion in all joints.  
Diagnoses include homelessness, history of drug and alcohol 
abuse, addiction to tobacco smoking, hyperlipidemia, acne 
vulgaris, erectile dysfunction, and positive purified protein 
derivative (PPD) for tuberculin.  It was noted in the 
February 2000 report that all of the veteran's medical 
problems were related to his use of drugs and alcohol.

In June 2000, the veteran underwent VA examination and 
complained of neck pain and numbness in the left shoulder.  
He related that he was limited to sitting fifteen to twenty 
minutes and standing ten minutes due to back pain.  There 
were no complaints of weakness or stiffness in the 
lumbosacral spine.  Upon examination, the veteran was found 
to have a normal gait and posture; he was in no apparent 
distress at the time of the examination.  There was positive 
pain upon palpation of the cervical and thoracic spine 
musculature and positive tightness, which was considered 
slight to mild, on the spinous process musculature of the 
lumbosacral spine.  He had increasing pain on palpation of 
L4-L5 and L5-S1.  The veteran had 75 degrees of flexion in 
the lumbosacral spine, lateral bending in both directions was 
20 degrees and rotation in both directions was 20 degrees.  
Straight leg raising was at 80 degrees with no cross-over 
pain and the veteran showed good proprioception, vibratory 
sensation, and pinprick sensation.  The veteran also had 35 
degrees of flexion in his cervical spine, 45 degrees of 
extension, lateral bending of the neck in both directions to 
30 degrees, and rotation of the neck in both directions to 60 
degrees.  His deep tendon reflexes were 2+ in both upper 
extremities and there was no decrease in sensation or muscle 
strength.  The diagnostic impression was degenerative joint 
disease of the cervical, thoracic and lumbosacral spine and 
the examiner opined that the veteran had mild functional 
impairment caused by pain.  

X-rays performed in October 2001, reveal a normal lumbar and 
thoracic spine with no arthritic or degenerative change or 
significant anomaly present in the lumbosacral region.  There 
was slight narrowing of the disc space between C4-C5 and C5-
C6 and mild posterior lipping.  There was no evidence of 
cervical ribs or significant anomalies present.  Thus, the 
cervical spine x-rays were interpreted as showing 
degenerative disc changes.

Given the evidence as outlined above, the Board finds that 
the 10 percent disability evaluation assigned using the 
criteria in Diagnostic Code 5295 is appropriate and a higher 
evaluation is not warranted at this time.  Specifically, 
there are only minimal clinical findings suggestive of a back 
disability other than the veteran's complaints of pain.  X-
rays do not show degenerative changes in the lumbar region, 
there is no evidence of muscle spasm nor loss of lateral 
spine motion unilaterally, and there is no assertion of 
abnormal mobility as a result of back pain.  Accordingly, the 
Board finds that the criteria for the assignment of a 
disability evaluation higher than 10 percent under Diagnostic 
Code 5295 have not been met.  Additionally, the veteran's 
limitation of motion in the lumbar spine is only slight, thus 
a 10 percent evaluation using the criteria of Diagnostic Code 
5292 is also appropriate.  The veteran has mild functional 
limitation as a result of pain and there are no complaints of 
weakness or excess fatigability.  Therefore, the veteran's 
request for a disability evaluation higher than 10 percent 
for low back strain is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The veteran has 
submitted no evidence showing that his service-connected low 
back strain has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established low 
back impairment experienced by the veteran.

II.  Pension Benefits

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  For the purposes of 
pension benefits, a person shall be considered to be 
permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite.  
When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. 
§ 4.16 are as follows:  if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16.

The evidence of record, as outlined in the above section 
regarding the veteran's request for an increased disability 
evaluation for his service-connected low back strain, reveals 
complaints of back and neck pain.  In addition to the 
veteran's service-connected low back strain evaluated as 10 
percent disabling, the veteran has degenerative disease in 
the cervical and thoracic spine causing mild functional 
impairment.  As such, the Board considered Diagnostic Codes 
5290, 5291 and 5293, all found in 38 C.F.R. § 4.71a, to 
determine appropriate disability evaluations for the 
nonservice-connected portions of the veteran's back and neck 
disability.  Under Diagnostic Code 5290, a 10 percent 
evaluation is assigned for slight limitation of motion of the 
cervical spine; under Diagnostic Code 5291, a noncompensable 
evaluation is assigned for slight limitation of motion of the 
thoracic spine; and, under Diagnostic Code 5293, a 10 percent 
evaluation is assigned for mild intervertebral disc syndrome.  
Higher evaluations under these diagnostic codes are not 
appropriate for use here as there is no evidence of record to 
suggest that the veteran has more than slight limitation of 
motion in the cervical or thoracic spine nor is there 
evidence of any complaints other than periodic pain and 
numbness in the left shoulder regarding the veteran's 
cervical spine disability.

Medical evidence of record also shows that the veteran has 
acne vulgaris for which medication has been prescribed.  He 
does not have complaints of continued itching or extensive 
lesions.  As such, a review of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, reveals that a 10 percent evaluation for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, would be appropriate.  A higher 
evaluation is not for assignment as there is no evidence of 
constant itching or marked disfigurement.

The medical evidence also reveals diagnoses of 
hyperlipidemia, erectile dysfunction, and positive PPD; 
however, there is no evidence of continuing disability as a 
result of these disorders.  As such, the Board has not 
assigned disability evaluations for these disorders.  The 
remainder of the medical evidence speaks to the veteran's 
addiction and abuse problems, medical issues that are not 
addressed in the schedule of ratings.  As to the veteran's 
substance abuse disorder, the regulations provide that the 
veteran must meet the requirements for pension benefits 
independently of any substance abuse disorder, as it is 
willful misconduct.  38 C.F.R. §§ 3.301(b),(c), 4.17a.

Consequently, the Board finds that the veteran has four 
disabilities, each rated as 10 percent disabling, and one 
disability with a noncompensable evaluation.  Using the 
principles for combining disability evaluations to determine 
the level of efficiency of an individual affected by multiple 
disabilities found at 38 C.F.R. § 4.25, the Board finds that 
the veteran has a combined rating of 30 percent.  As such, 
the percentage requirements for a finding of total disability 
have not been met.  Additionally, the evidence does not 
reflect that the veteran is prohibited from securing and 
following substantial gainful employment by reason of 
permanent and total disability.  While in treatment for his 
drug and alcohol dependence, the veteran participated in a 
transitional work experience program and his performance was 
considered excellent.  At that time, he expressed an interest 
in becoming an x-ray technician and reported that he would 
follow-up with vocational rehabilitation services.  The 
record reflects that he is only mildly limited by his neck 
and back pain and there is nothing to suggest that his acne 
vulgaris would limit his ability to secure and/or follow some 
form of gainful employment.  The veteran has submitted no 
evidence showing that his disabilities have markedly 
interfered with his employment status beyond that 
contemplated by the assigned evaluations.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. Section 3.321(b)(2).  
Accordingly, the  veteran's request for pension benefits is 
denied.


ORDER

Entitlement to a disability evaluation higher than 10 percent 
for low back strain is denied.

Entitlement to pension benefits is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

